Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [Anthony F. Shaheen, J.], entered December 27, 2005) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated various inmate rules.
*1082It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed. Present—Kehoe, J.P, Gorski, Martoche, Smith and Pine, JJ.